


Exhibit 10.3




AMENDMENT NO. 2 TO SERVICE AGREEMENT
BETWEEN HUNTINGDON LIFE SCIENCES LIMITED AND
JULIAN TORQUIL GRIFFITHS


This Amendment No. 2, dated as of June 3, 2009 (the “Amendment”), to that
certain Service Agreement, dated as of April 29, 1999 and amended as of April
15, 2002, between Huntingdon Life Sciences Limited (the “Company”) and Julian
Torquil Griffiths (the “Executive”) (the “Agreement”).  Capitalized terms used
by not defined herein shall have the meanings ascribed to them in the Agreement.


In consideration of the promises and mutual covenants set forth herein and in
the Agreement, the parties hereto agree as follows:


1.
The remuneration of the Executive set forth in Section 6(1) of the Agreement
shall be amended by deleting the words “£125,000 gross per year” and replacing
them with the words “£200,000 gross per year.”



2.           The first paragraph of Section 25 is amended in its entirety to
read as follows:


“If within twelve months following a Change of Control of Parent the Executive’s
employment is terminated by the Company without Cause or the Executive resigns
such employment for Good Reason, then within 30 days after such termination or
resignation the Company shall make a lump sum severance payment in cash to the
Executive in an amount equal to (i) 2.99 times the Executive’s then current
annualized base salary plus (ii) 2.99 times any additional compensation (such as
bonus or incentive compensation) earned during the 12 months prior to such
termination or resignation; provided, that, with respect to any distribution to
the Executive pursuant to the Company’s 2007 Long Term Incentive Plan (“LTIP”)
during the 12 months prior to such termination or resignation, only one-third
(1/3) of such LTIP distribution shall be considered ‘additional compensation’
for purposes of calculating the Executive’s severance payment hereunder.”


3.
A new Section 26 is added to the Agreement as follows:



“In the event that any payments or benefits received or to be received by the
Executive in connection with the Executive’s employment with the Company (or
termination thereof or otherwise) would subject the Executive to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Excise Tax”), and if the net-after-tax amount (taking into account all
applicable taxes payable by the Executive, including without limitation any
Excise Tax) that the Executive would receive with respect to such payments or
benefits does not exceed the net-after tax amount the Executive would receive if
the amount of such payments and benefits were reduced to the maximum amount
which could otherwise be payable to the Executive without the imposition of the
Excise Tax, then, only to the extent necessary to eliminate the imposition of
the Excise Tax, such payments and benefits shall be so reduced in the following
order (i) cash payments and benefits shall first be reduced (if necessary, to
zero) and (ii) all other non-cash payments and benefits shall next be reduced.”


4.
Except as specifically set forth and changed herein, the Agreement is reaffirmed
and remains unchanged.


 
The parties hereto have executed and delivered this amendment as of the date
first above written.



HUNTINGDON LIFE SCIENCES LIMITED






By:  ____________________________
Name:
Title:




JULIAN TORQUIL GRIFFITHS






________________________________

